Citation Nr: 1609574	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

What rating is warranted for bilateral hearing loss since April 25, 2012?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 the Veteran and his spouse testified at a hearing at the RO before the undersigned.

The case was remanded by the Board in February 2015.


FINDINGS OF FACT

Since April 25, 2012, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in the right ear, and a Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral hearing loss since April 25, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Regarding the claim for an increased rating, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate his claims.  As recently as April 2015 the Veteran was provided a VA audiological examination.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the bilateral hearing loss, and is adequate for purposes of this appeal.  

There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Therefore, the case is ready for adjudication as to the issue decided herein.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period since April 25, 2012 is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2015).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2015).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

In June 2013, the appellant received new hearing aids, and thereafter was seen for routine followup.

The Veteran was afforded an April 2015 VA audiological examination pursuant to the February 2015 Board remand instructions.  

Audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
60
60
65
56
LEFT
55
65
75
75
68

Maryland CNC test results revealed puretone thresholds of 100 percent in the right ear and 96 percent in the left ear.  The examiner assessed bilateral sensorineural hearing loss.  The Veteran described wearing his hearing aids part of the time, and indicated that when he did not wear his aids he had to increase the television volume to a point that the volume was upsetting to his wife.  In addition, he reported trouble hearing others if they did not face him when they talked, and difficulty understanding what was said when in a group setting.  The Veteran also had tinnitus since approximately the 1990s.  

Applying the schedular criteria, this examination report yielded a numerical designation of a Level I hearing loss for the right ear and a Level II hearing loss for the left ear, which corresponds with a zero percent (i.e. a noncompensable) rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  Even when considering that Table VIA can be applied for the left ear puretone thresholds of 55 or more in the necessary frequencies, no greater rating is achieved.  Specifically, a numerical designation of Level V is applied for the left ear under Table VIA.  See 38 C.F.R. § 4.85, Table VIA Combining a Level V hearing loss for the left ear with the Level I hearing loss for the right ear to Table VII also results in a noncompensable rating.  See 38 C.F.R. §§ 4.85, 4.86.  

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Here, the audiometric findings since April 25, 2012 show that the Veteran's bilateral hearing loss at no time warranted a compensable evaluation.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss since April 25, 2012.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Staged ratings are not appropriate under the circumstances.

Extraschedular Consideration

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology 38 C.F.R. § 4.85.  The Veteran has no ear symptoms other than hearing loss and tinnitus and he is not service connected for the latter.  Thus his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is therefore adequate.  See Thun v Peake, 22 Vet App 111, 115 (2008).  Consequently, referral for extra scheduler consideration is not warranted.  

Finally, there are no additional service connected disorders that have not been attributed to a specific service connected disorder.  As such, this case does not present an exceptional circumstance for which extraschedular consideration is in order.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to a compensable rating since April 25, 2012 for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


